November 1, 1921. The opinion of the Court was delivered by
This is an action in claim and delivery for a diamond ring. The complaint alleges that prior to the death of Dr. T.C. Holman, plaintiff's intestate, the defendant borrowed from him a valuable diamond ring for the purpose of wearing the same and, upon demand, refuses to return it. The defendant denies that she borrowed the ring, but alleges that Dr. T.C. Holman gave it to her as an expression of the strong and cordial friendship that existed between them.
The following statements appear in the record: On the call of the case for trial the attorneys for the plaintiff requested the Court to continue the case upon the ground of the absence of a material witness, Miss Cecil True, and also the absence of the witness, G.B. Holman. The plaintiff's attorney submitted a statement that the witness, Miss True, would, if present, have testified:
"I was very well acquainted with Dr. T.C. Holman, deceased, and with the defendant, Miss Eileen Farrell. *Page 14 
We went together on many and numerous occasions. That we were all together at the Jefferson Hotel, in the City of Columbia, one evening, and Dr. Holman offered me his diamond ring to wear, which I refused, when the defendant, Miss Eileen Farrell, requested him to let her see the ring, which he handed to her, and she placed it on her finger and did not return it to him, nor did he give it to her for any other purpose than for her to look at it; that Miss Farrell's statement that Dr. Holman gave her the ring at her residence is untrue; that on several occasions after that time she was in the company of the defendant and Dr. Holman, and that she knows of her own knowledge that Dr. Holman tried to get the ring back from the defendant, and the defendant through some excuse managed to keep the ring until after the death of Dr. Holman."
Whereupon the following occurred:
"Mr. Robinson: Your Honor, as to the affidavit of one of these, Mr. G.B. Holman, they have a doctor's certificate that he is not able to be here. I am willing to admit that if he were here he would swear to that, but it is subject to the question of competency.
"As to the other, of some lady that lives here in town, there is no excuse for her, except that statement that he issued a subpoena for her and the sheriff cannot find her.
"Mr. Holman: Your Honor, this lady living right in town, and, I having talked with her last week, I presumed that she would be here. I turned over the subpoena to the Sheriff this morning.
"The Court: That is your risk. You are too late. If Mr. Robinson does not choose to admit it, that is your lookout.
"Mr. Robinson: I am not willing to admit it.
"The Court: Then we will have to go ahead.
"The affidavit of G.B. Holman was offered in lieu of his testimony, which affidavit is as follows: 'Personally appeared before me G.B. Holman, who, being duly sworn, *Page 15 
says that he is the father of Dr. Capers Holman, now deceased. That W.F. Holman, my son, administered upon the estate of Dr. Capers Holman, deceased, and in an effort to secure all of his property, I was at St. Joseph's Hotel, Orangeburg, S.C. some time after the death of my son, getting up what property he had there. At that time Ireceived information from the wife of the proprietor ofthat hotel that I did not have all the property of Dr. Holman,and upon investigation found that there was a diamondring belonging to Dr. Holman that he had loanedto Miss Eileen Farrell, of Columbia, to wear; that the undersignedsaw Miss Eileen Farrell, and she admitted thatCapers (Dr. Capers Holman) had only loaned it to her towear as a friend; that they were not engaged; that Miss Farrell showed me the ring upon her finger, but stated that she would not give it to me. The above statement is true of my own knowledge.'"
Upon objection made in due time the Court ruled that the portion of the affidavit in italics could not be received in evidence. Counsel for defendant agreed to admit the balance of the affidavit. And the following colloquy occurred in reference thereto:
"Mr. Holman: We offer this statement.
"Mr. Robinson: Has your Honor passed on it?
"The Court: No. Do you want to object to it now or wait until he comes to that?
"Mr. Robinson: I want to state my grounds and have it ruled out before it is read. It starts with what some proprietor of a hotel told him. And that further part down there where he says that the defendant admitted. Now, what she said he can testify to. Her admissions of conclusions is not testimony."
The jury rendered a verdict in favor of the defendant, and the plaintiff appealed.
The first question for consideration is whether there was error on the part of his Honor, the presiding Judge, in refusing the motion for a continuance. *Page 16 
The defendant's attorney interposed no objections whatever to the statement, as shown by the physician's certificate, that the witness, G.B. Holman, was not able to attend the trial, and stated that he was willing to admit that, if the witness was present, he would testify in accordance with his affidavit, but reserved the right to object to the competency of the testimony, on the ground that the admission alleged to have been made by the defendant was a mere conclusion and not testimony.
The affidavit of G.B. Holman shows that upon receiving information that he did not have all the property belonging to Dr. Holman's estate he made an investigation, and found that there was a diamond ring, which he had loaned to the defendant. The words, "she admitted that Capers (Dr. Capers Holman) had only loaned it to her to wear as a friend," when considered in connection with the other parts of the affidavit, are not only an admission as to the correctness of the information revealed by the investigation, but likewise specify what that information was. His Honor, the presiding Judge, erred, therefore, in ruling that they constituted a mere conclusion.
Furthermore, the presiding Judge erroneously exercised his discretion when he did not grant the continuance on account of the absence of Miss Cecil True. She lived in Columbia, and when she left the State failed to notify the plaintiff's attorney that she would not be present at the trial. There was no doubt that her testimony was very material, and could not be supplied by other witnesses. Under the rulings of the presiding Judge it was impossible for the plaintiff to win the case.
As the plaintiff's attorney was not guilty of any negligence whatever, justice required a postponement of the trial.
The opinion of Mr. Justice Purdy changes in part the result herein announced. The exceptions assigning error in the ruling as to continuance are overruled, and those in *Page 17 
regard to the admissibility of certain testimony are sustained.
New trial.
MR. JUSTICE COTHRAN concurs.